This petition for a writ of habeas corpus filed by an inmate of the Eastern State Penitentiary contains the same averments as were contained in a petition by the *Page 43 
same person and for the same writ filed with the Superior Court and on which the following order was made on December 2, 1942: "The within petition presents no valid ground for release or discharge on habeas corpus. It is accordingly denied."
The relator having had his petition adjudicated in the Superior Court is not entitled to file the same petition in this court.